Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Relevant Prior art United States Patent Application Publication No.: US 2020/0134171 A1 (Li et al.) Provides a secure execution environment using an enclave virtual computing instance. United States Patent Application Publication No.: US 2019/0197260 A1 (Wang et al.) provides speed enhancements to a trusted enclave execution environment.
	The claimed method provides a particular method for an enclave manager determining trustworthiness that was not found in the prior art wherein configuration information and state information corresponding to compute devices and network devices comprising a network enclave are retrieved, based on a request specifying a set of parameters of the configuration information and the state information  evaluating the compute devices, the network devices, and network connections among the compute devices and the network devices within the network enclave to obtain the configuration information and the state information; determining, based on the configuration information and the state information, whether the compute devices and the network devices comprising the network enclave are trustworthy as part of a determination; and generating, based on the set of parameters of the configuration information and the state information, a response to the request, the response comprising at least the determination; and providing the response to fulfill the request.
	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434